November 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           DANFORD MAINTENANCE SERVICE, INC., Appellant

NO. 14-12-00507-CV                          V.

    THE DOW CHEMICAL COMPANY, A DELAWARE CORPORATION,
                           Appellee
               ________________________________

      This court today heard the motion for rehearing filed by Appellant. We
order that the motion be OVERRULED, this court’s former judgment of
September 12, 2013, be vacated, set aside, and annulled, and this court’s
Memorandum Opinion of September 12, 2013 be withdrawn.

      This cause, an appeal from the judgment in favor of Appellee signed April
16, 2012, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order Appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.